                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-00048-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
MARK JEFFERSON BELTON,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s second pro se Motion for

Compassionate Release. See Doc. No. 35. In his second filing, Defendant makes clear that he is

requesting compassionate release based on COVID-19 and his preexisting conditions that may be

exacerbated by COVID-19. But Defendant still has not indicated when or whether he asked the

Bureau of Prisons to file a compassionate release request on his behalf. See Doc. No. 35.

       As the Court explained, 18 U.S.C. § 3582(c)(1)(A)(i) authorizes criminal defendants to

request compassionate release from imprisonment based on “extraordinary and compelling

reasons.” But before doing so, they must at least ask the Bureau of Prisons to do so on their

behalf and give the Bureau thirty days to respond. See United States v. Raia, 954 F.3d 594, 595

(3d Cir. 2020). Here, Defendant has not shown that he exhausted available administrative

remedies by first asking the Bureau to file a compassionate release request on his behalf. The

Bureau shares this Court’s “desire for a safe and healthy prison environment.” Id. at 597. Given

the Attorney General’s directive that the Bureau “prioritize the use of [its] various statutory

authorities to grant home confinement for inmates seeking transfer in connection with the

ongoing COVID-19 pandemic,” the Court is confident that the Bureau will speedily resolve

Defendant’s compassionate release request. Id. (quoting Memorandum from Attorney Gen. to




         Case 3:18-cr-00048-MOC Document 36 Filed 07/07/20 Page 1 of 2
Dir., Bureau of Prisons 1 (Mar. 26, 2020)).           Because Defendant has failed to exhaust

administrative remedies provided by the Bureau, the Court declines to exercise any discretion it

may have to modify Defendant’s term of imprisonment at this time. See, e.g., United States v.

Vigna, No. 16-CR-786, 2020 WL 1900495, at *6 (S.D.N.Y. Apr. 17, 2020) (declining to address

the exhaustion question and requiring a defendant to file a compassionate release request with

the Bureau).      Defendant may refile his motion after exhausting available administrative

remedies.1



                                              ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s second pro se Motion for

Compassionate Release, Doc. No. 35, is DENIED.

    Signed: July 6, 2020




       1   If Defendant chooses to refile his motion after exhausting available remedies, he should
           supply any supporting evidence that can offer, including evidence of his personal health
.          criminal history, disciplinary record in prison, and likely danger to the community if
           released.


           Case 3:18-cr-00048-MOC Document 36 Filed 07/07/20 Page 2 of 2
